PER CURIAM.
[1] The first contention of the defendant is that there is no proof that any defect in the running board was the cause of the accidenf. The plaintiff testified that the running’ board was composed of two planks, each 5 to 8 inches wide, laid side by side, with a space between them; that one of these planks, the one on which he slipped, instead of being substantially level, as it should be, was inclined from 1 to 1% inches. He described it as being bent or broken down on the outer edge to the extent indicated. If there were such a distortion, it is apparent that, if the surface of the board was coated with ice, the liability of one’s foot to slip when placed upon it when thus inclined would be materially increased. The plaintiff was the only witness who testified to this distortion of the board, and a car inspector, who looked at the board immediately after the accident, contradicted him; but the conflict of testimony thus presented was sent to the jury under a charge which cautioned them to be very careful in weighing the evidence, and instructed them most carefully as to the law of the case. We do not see how we could reverse their finding that the board was tilted so much as to be not reasonably safe for its purpose.
[2] We do not understand that defendant now contends that plaintiff was guilty of any contributory negligence, in standing on the board and reaching over to recover his lantern. If such contention were made, it is sufficient to say that on the testimony that question was one for the jury to pass upon, and their finding that he was not negligent cannot be disturbed.
[3] It is contended that the bending in the board was open and obvious, and that in going thereon plaintiff assumed the risk as a matter of law. But the testimony was that he did not know of the defect until the emergency arose of having to recover his lantern. The court charged the jury as requested by the defendant as to assumption of risk, and they found, evidently, that the defect was not so open and obvious that plaintiff could be held to have assumed any risk in stepping on the board, other than the risk of finding ice on a board normally horizontal. This conclusion we see no reason to disturb.
The judgment is affirmed.